KEVIN G. CLARKSON
ATTORNEY GENERAL
Dario Borghesan (Alaska Bar No. 1005015)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: dario.borghesan@alaska.gov

Attorney for Defendant Christina L. Reigh

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

DAVID GARY GLADDEN, in propria                  )
persona,                                        )   Case No. 3:19-cv-00099-SLG
                                                )
              Plaintiff,                        )
                                                )   OPPOSITION TO PLAINTIFF’S
v.                                              )   MOTIONS RE: SECOND AMENDED
                                                )   COMPLAINT (DKT 13);
CHRISTINA L. REIGH, in her personal             )   OBJECTION TO DEFENDANT’S
and presumed Official capacity,                 )   COUNSEL (DKT 14); AND
                                                )   TRANSFER OF PROCEEDING TO
              Defendant.                        )   ANOTHER COURT (DKT 15)

       Plaintiff David Gary Gladden filed a raft of documents on June 19, 2019,

requesting several different kinds of relief:

              A “Certification of Third Amended Complaint and ERRATA; and, Object

to the Interdiction by Judge Gleason” (Dkt 13);

              An “Objection to DARIO BORGHESAN Intrusion into this Instant

Controversy Arising under Article III Sections 1 and 2” (Dkt 14); and




         Case 3:19-cv-00099-SLG Document 19 Filed 07/02/19 Page 1 of 8
                A “Motion for Judge Gleason To Transfer to a ‘District Court of the United

States’ . . . .” (Dkt 15).

       None of the relief requested by Mr. Gladden is appropriate, for the reasons set

forth below.1

I.     Because Mr. Gladden did not seek leave to file his second amended complaint,
       it does not supersede the prior version, which remains the operative
       complaint for purposes of the motion to dismiss (Dkt 13).

       A party may amend its complaint before trial “once as a matter of course” within

21 days of serving the complaint or within 21 days after a motion to dismiss under

Rule 12(b) is served. Fed. R. Civ. P. 15(a)(1) (emphasis added). Mr. Gladden already

amended his complaint once with the filing of his “Amended Complaint and in the

Nature of Quo Warranto” of May 1, 2019 (Dkt 5). To amend his complaint a second

time, Mr. Gladden may do so “only with the opposing party’s written consent or the

court’s leave.” Fed. R. Civ. P. 15(a)(2). Mr. Gladden has not sought or obtained either.

Nor has he complied with the local rules of this court governing amended pleadings,

which require the moving party to attach a version of the proposed amended pleading that

clearly indicates how it differs from the pleading it amends, using brackets and

strikethrough text. D. Alaska Local R. 15.1. Thus his second amended complaint is

merely lodged, not filed.




1
       Two of Mr. Gladden’s filings of June 19, 2019 (Dkts 16 and 17) pertain to Judge
Reigh’s motion to dismiss for failure to state a claim (Dkt 9). Judge Reigh will address
those filings in a reply on the motion to dismiss, being filed as a separate document.

Gladden v. Reigh                                             Case No. 3:19-cv-00099-SLG
Opp. to Plaintiffs Motions at Dkts 13-15                                      Page 2 of 8
          Case 3:19-cv-00099-SLG Document 19 Filed 07/02/19 Page 2 of 8
       In any event, the Court should deny leave to file the Second Amended Complaint

because the amendments are futile. “Leave to amend may be denied if the proposed

amendment is futile or would be subject to dismissal.” Wheeler v. City of Santa Clara,

894 F.3d 1046, 1059 (9th Cir. 2018) (citing Carrico v. City and Cnty of San Francisco,

656 F.3d 1002, 1008 (9th Cir. 2011)). The second amended complaint suffers from the

same basic flaw as the first amended complaint: it seeks only damages from which

Judge Reigh is immune. Dkt 10 at 126-27. And none of the additional allegations are

relevant to the only exception to judicial immunity: Mr. Gladden’s assertion that

Judge Reigh was acting “in the clear absence of all jurisdiction.” These allegations

pertain to the jurisdiction of this Court and the validity of the seal of the Alaska courts.

Id. at 73-74, 110. Mr. Gladden also attaches some new exhibits to the complaint that are

either additional legislative materials or pertain to judges other than Judge Reigh. Dkt 10-

36 – 59. These new allegations and exhibits do not change the factual basis of

Mr. Gladden’s claim for damages—that Judge Reigh entered a judgment against him on

contract and tort claims in a case before the Alaska Superior Court, Gladden v. Bingman,

3DI-18-00002 CI. As explained in Judge Reigh’s motion to dismiss (Dkt 9), these acts

are well within the jurisdiction of the Alaska Superior Court. Because these same

operative facts form the basis of the Second Amended Complaint, it would be subject to

dismissal just like the First Amended Complaint. Because the amendments Mr. Gladden

seeks to make are futile, there is no reason to allow the amendment, and thus no reason to

require Judge Reigh to file a new motion to dismiss.

Gladden v. Reigh                                               Case No. 3:19-cv-00099-SLG
Opp. to Plaintiffs Motions at Dkts 13-15                                        Page 3 of 8
         Case 3:19-cv-00099-SLG Document 19 Filed 07/02/19 Page 3 of 8
II.      Mr. Gladden’s objection to undersigned counsel representing Judge Reigh is
         meritless (Dkt 14).

         Under District of Alaska Local Civil Rule 11.1(a)(1), “[f]iling a document on

behalf of a party constitutes an entry of appearance on behalf of the party; no separate

entry of appearance is required.” Undersigned counsel filed a motion to dismiss on behalf

of the Defendant, Judge Reigh, on May 28, 2019 (Dkt 9), thereby entering his appearance

on behalf of Judge Reigh. Nothing more is required to effectuate the representation.

         Mr. Gladden appears to argue that undersigned counsel has no office and lacks

jurisdiction in this matter. Dkt 14 at 7-8. Only courts can have jurisdiction, not counsel.

Counsel are merely admitted to practice in a jurisdiction. Gladden concedes that

undersigned counsel is a member of the Alaska Bar Association (Dkt 14 at 6), and this

Court can take judicial notice that undersigned counsel is admitted to practice before this

Court.

         There is no “ruse” afoot regarding undersigned counsel’s filing of the motion to

dismiss the first amended complaint. Dkt 14 at 10. The motion to dismiss was filed on

May 28, 2019, the day before Mr. Gladden’s second amended complaint was docketed on

PACER. And as explained above, although Mr. Gladden’s second amended complaint

was lodged (but not docketed) before the motion to dismiss was filed, the second

amended complaint is not operative because it was not properly filed. So undersigned

counsel has done nothing improper.




Gladden v. Reigh                                              Case No. 3:19-cv-00099-SLG
Opp. to Plaintiffs Motions at Dkts 13-15                                       Page 4 of 8
           Case 3:19-cv-00099-SLG Document 19 Filed 07/02/19 Page 4 of 8
       Finally, Mr. Gladden’s request that undersigned counsel file various disclosures

with the Court have no basis in law or rule (and also don’t make any sense) and thus

should be denied.

III.   The request for transfer of this action to a different court should be denied
       (Dkt 15).

       Mr. Gladden argues that Judge Gleason should recuse herself because she is an

inactive member of the Alaska Bar Association, as is undersigned counsel, as is the

defendant. In Mr. Gladden’s eyes, that is enough to create an “appearance of

impropriety” requiring recusal. Dkt 15 at 3, 6-7. The assertion is incorrect.

       “[I]n the absence of a legitimate reason to recuse [her]self, ‘a judge should

participate in cases assigned.’” United States v. Holland, 519 F.3d 909, 912 (9th Cir.

2008) (quoting Maier v. Orr, 758 F.2d 1578, 1583 (Fed. Cir. 1985); United States v.

Snyder, 235 F.3d 42, 46 (1st Cir. 2000)). Yet a judge “may not sit in cases in which [her]

‘impartiality might reasonably be questioned.’” Holland, 519 F.3d at 912 (quoting

27 U.S.C. § 455(a)).2 “Section 455(a) asks whether a reasonable person perceives a

significant risk that the judge will resolve the case on a basis other than the merits.”

Holland, 519 F.3d at 912 (quoting In re Mason, 916 F.2d 384, 385 (7th Cir. 1990)).

       There is nothing reasonable about Mr. Gladden’s assertions of bias. “The

reasonable person is not someone who is hypersensitive or unduly suspicious, but rather


2
       28 U.S.C. § 455(b) enumerates specific circumstances in which a judge must
recuse herself. To undersigned counsel’s knowledge, none of these circumstances appear
to applies here.

Gladden v. Reigh                                               Case No. 3:19-cv-00099-SLG
Opp. to Plaintiffs Motions at Dkts 13-15                                        Page 5 of 8
         Case 3:19-cv-00099-SLG Document 19 Filed 07/02/19 Page 5 of 8
is a well-informed, thoughtful observer.” Holland, 519 F.3d at 912. A reasonable person

would not think that just because one party is a lawyer, represented by another lawyer,

and the judge too is a lawyer (as she has to be), all members of the same state bar, that the

judge will “resolve the case on a basis other than the merits.” If that were so, then no

federal district court judge could preside over a case where one party is an attorney

admitted to the same bar as the judge—a result incompatible with the Ninth Circuit’s

admonition that the standard for recusal “must not be so broadly construed that it

becomes, in effect, presumptive.” Id. at 913 (citing United States v, Cooley, 1 F.3d 985,

993 (10th Cir. 1993)). Mr. Gladden’s argument that Judge Gleason must recuse herself

from his complaint challenging the legitimacy of an Alaska superior court judge’s

jurisdiction because she is a member of the Alaska Bar Association and a former superior

court judge boils down to “unsubstantiated suspicion of personal bias or prejudice,”

which cannot be the basis for recusal. Id. at 913 (citing Cooley, 1 F.3d at 993). And

because there was nothing improper about the Court’s treatment of Mr. Gladden’s

improperly filed second amended complaint (as explained above), that cannot be the

basis for recusal either.

       Finally, Mr. Gladden speciously suggests that this Court is not a true article III

court because it has been created by Congress, so he requests transfer to a “bona fide”

Article III court. Dkt 15 at 7-8. As this Court well knows, although United States District

Courts like this one are created pursuant to Congress’s power under Article I, § 8 of the

Constitution, they are nevertheless Article III courts because they exercise the judicial

Gladden v. Reigh                                              Case No. 3:19-cv-00099-SLG
Opp. to Plaintiffs Motions at Dkts 13-15                                       Page 6 of 8
         Case 3:19-cv-00099-SLG Document 19 Filed 07/02/19 Page 6 of 8
power of the United States and their judges enjoy the protections of Article III, § 1. See

Wellness Intern. Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1938 (2015) (“Article III, § 1 of

the Constitution provides that ‘[t]he judicial Power of the United States, shall be vested in

one supreme Court, and in such inferior Courts as the Congress may from time to time

ordain and establish.’ Congress has in turn established 94 District Courts and 13 Courts

of Appeals, composed of judges who enjoy the protections of Article III . . . .”);

28 U.S.C. § 81A (establishing U.S. District Court for Alaska). Mr. Gladden’s motion for

transfer is therefore meritless.

       DATED July 2, 2019.

                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL


                                           By:    /s/Dario Borghesan
                                                  Dario Borghesan
                                                  Assistant Attorney General
                                                  Alaska Bar No. 1005015
                                                  Department of Law
                                                  1031 West Fourth Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Phone: (907) 269-5275
                                                  Facsimile: (907) 276-3697
                                                  Email: dario.borghesan@alaska.gov
                                                  Attorney for Defendant Christina L.
                                                  Reigh




Gladden v. Reigh                                              Case No. 3:19-cv-00099-SLG
Opp. to Plaintiffs Motions at Dkts 13-15                                       Page 7 of 8
         Case 3:19-cv-00099-SLG Document 19 Filed 07/02/19 Page 7 of 8
                            CERTIFICATE OF SERVICE

      I certify that on July 2, 2019 the foregoing was served electronically on all parties

via CM/ECF. I also caused to be served via U.S. mail a paper copy of this document on:

      David Gary Gladden
      13193 South Old Knik Harbor Drive
      Wasilla, AK 99623

                                           /s/Dario Borghesan
                                           Dario Borghesan
                                           Assistant Attorney General




Gladden v. Reigh                                             Case No. 3:19-cv-00099-SLG
Opp. to Plaintiffs Motions at Dkts 13-15                                      Page 8 of 8
        Case 3:19-cv-00099-SLG Document 19 Filed 07/02/19 Page 8 of 8
